Alcorn, J.
(dissenting in part). The defense of contributory negligence copied the plaintiff’s eleven indiscriminate allegations of negligence. The claims of proof did not require a charge on the subject of a sudden emergency. That doctrine applies only when a person is suddenly confronted by a situation not of his own making and has the opportunity of deciding rapidly between alternative courses of action with no time to make an accurate forecast of the effect of his choice. Vachon v. Ives, 150 Conn. 452, 455, 190 A.2d 601; Adams v. New Haven, 131 Conn. 552, 554, 41 A.2d 111; see also Dole v. Lublin, 112 Conn. 603, 604, 153 A. 856.